United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-3689
                                    ___________

United States of America,                *
                                         *
                    Appellee,            * Appeal from the United States
                                         * District Court for the District
      v.                                 * of South Dakota.
                                         *
Holona Corrine Romero,                   *      [UNPUBLISHED]
                                         *
                    Appellant.           *
                                    ___________

                              Submitted: March 10, 2003

                                   Filed: March 17, 2003
                                    ___________

Before McMILLIAN, FAGG, and LOKEN, Circuit Judges.
                            ___________

PER CURIAM.

        Holona Corrine Romero was a passenger in a car stopped for a traffic violation.
In a search of the car, police found three stolen shotguns. The driver pleaded guilty
to possessing stolen firearms. At Romero’s trial on the same charge, the driver
testified against her. Romero also testified and admitted that she, not the driver, had
the connections to the others involved with the stolen guns, she had put one of the
guns in the car, and she had told a police officer she knew there was “something
wrong” with the guns. A jury found Romero guilty.
       Romero appeals asserting the district court* abused its discretion in excluding
certain testimony. Specifically, Romero asserts she should have been permitted to
cross-examine the driver about his uncharged thefts of items from parked cars when
he was a juvenile. Romero contends the evidence was admissible under Federal Rule
of Evidence 608(b), which gives the court discretion to allow impeachment of a
witness by cross-examination about specific instances of conduct not resulting in
conviction if the conduct relates to the witness’s character for truthfulness or
untruthfulness. We conclude any error in excluding the evidence was harmless. The
jury already knew the driver had been convicted of possessing stolen firearms and
used illegal drugs, and was testifying as a cooperating witness to obtain a reduced
sentence under his plea agreement. And, given Romero’s own admissions, the case
against her was strong.

      Romero also contends a hearsay statement by Romero’s cousin, Ben Young,
to Romero’s uncle was admissible under the residual hearsay exception, formerly
Federal Rule of Evidence 804(b)(5), now renumbered Rule 807. In an offer of proof,
Romero’s uncle stated Young told him Romero didn’t know what was going on with
the guns. The district court did not abuse its discretion in declining to admit the
statement under Rule 807 because the statement did not have the necessary
circumstantial guarantees of trustworthiness. United States v. Collins, 66 F.3d 984,
986-87 (8th Cir. 1995) (per curiam).

      We thus affirm Romero’s conviction.




      *
       The Honorable Lawrence L. Piersol, United States District Judge for the
District of South Dakota.

                                         -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-